Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on November 2, 2021, the following has occurred: claim(s) 1-2, 11, 13-15, and 17 have been amended, claim(s) 18-21 have been added, and claim(s) 4, 12, and 16 have been deleted. Now, claim(s) 1-3, 5-11, 13-15, and 17-21 are pending.

Claim Objections
Claim 11 objected to because of the following informalities:  “claim 14”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “claim 1”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9, 11, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Derenne et al. (U.S. Patent Pre-Grant Publication No. 2015/0109442) in view of Ecker et al. (U.S. Patent Publication No. 9,041,810).
As per independent claim 1, Derenne teaches a device for determining a bed fall risk of an individual in a bed, the device comprising: a video data processor configured to receive video data from a video sensor related to movement of the individual (See Paragraphs [0081]-[0082] and [0150]: The in-room computer devices are able to process all or a portion of the data 
While Derenne teaches the device as described above, Derenne may not explicitly teach an evaluator configured to calculate a variable risk score from the video data related risk score weighted by the video data reliability value.
Ecker teaches a device for an evaluator configured to calculate a variable risk score from the video data related risk score weighted by the video data reliability value (See col. 8, ll. 20-47: A patient fall prediction system that can be implemented in a facility’s existing surveillance monitoring system and the areas around the patient may be associated with elevated risk for falling that are identified in the viewport, motions that are not identified as a precursor to a fall are disregarded, and the system can identify a specific type of motion that always precedes a fall, which aids in reducing false alarms by only alerting based on a specific motion that is detected within the monitored area, which the Examiner is interpreting the ability to include or disregard 
As per claim 2, Derenne/Ecker teaches the device as described above in claim 1. Derenne further teaches a device wherein the at least one risk factor from the video data comprises at least one of a movement from a supine position to an erect position of the individual, a movement assigned to restlessness of the individual, or a movement in direction toward and/or in a vicinity of an edge of the bed of the individual (See Paragraph [0205]: The computer device determines the appropriate numerical value for risk factor by analyzing the image and depth data from camera's that are captured when the patient stands up or exits the bed, which the Examiner is interpreting to encompass the movement in direction toward and/or in a vicinity of an edge of the bed of the individual.).
As per claim 3, Derenne/Ecker teaches the device as described above in claim 1. Derenne further teaches a device wherein the video data processor is further configured to detect discrete conditions from the video data, the discrete conditions comprising at least one of an undisturbed presence of the individual in the bed, an intentional exit of the individual from the bed, or an unintentional fall of the individual from the bed (See Paragraph [0267]: The video monitoring system is used to monitor the patient within the room and can determine if the patient is exiting 
As per claim 5, Derenne/Ecker teaches the device as described above in claim 1. Derenne further teaches wherein the video data comprise data related to a position of the bed, of bed edges confining the bed, of first and second regions of interest defined with respect to the bed, and data related to a position of the individual in relation to the position of the bed, the bed edges and a first and second regions of interest (See Paragraphs [0263]-[0264]: The computer device is able to identify the patient's angle of their head and the angles of the patient's trunk, shoulder blades and/or hips relative to the bed, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 7, Derenne/Ecker teaches the device as described above in claims 1 and 5. Derenne further teaches wherein the data related to the position of the individual in relation to the position of the bed comprise a highest center of motion gravity, a right most center of motion gravity, a left most center of motion of gravity and a global center of motion gravity (See Paragraph [0272]: The coordinates of the patient's feet and other body extremities are compared to each other and it is determined whether any of these fall outside the bed outline coordinates, the center of gravity of the patient may also be estimated and a higher likelihood of a patient exiting the bed, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 8, Derenne/Ecker teaches the device as described above in claims 1, 5, and 7. Derenne further teaches wherein the video data processor is further configured to detect movement of the centers of motion gravity by determination of valid motion trajectories defined by length and maximum variance and clustering of the trajectories to identify moving entities based on direction, slope, position and length over a predetermined time, and to assign a risk 
As per claim 9, Derenne/Ecker teaches the device as described above in claims 1 and 3. Derenne further teaches wherein the video data processor is further configured to assign visual output indicators to the risk factors and the discrete conditions and to output the visual output indicators for display (See Paragraphs [0307]-[0309]: The computer device executes a sensor integration software module that integrates sensor data with the image and depth data gathered from cameras which ties together the readings from the sensors with the activity and/or condition of the patient so that additional information could be obtained, which the Examiner is interpreting to encompass the claimed portion as the integrated information can be displayed to a user.).
As per claim 11, Derenne/Ecker teaches the device as described above in claim 1. Derenne further teaches wherein the video data processor is further configured to determine the video data related risk score and/or the video data reliability value at discrete intervals (See Paragraph [0205]: The computer device determines the appropriate numerical value for risk factor by analyzing the image and depth data from the cameras that are captured while the patient walks, which the Examiner is interpreting to encompass determine the video data risk score at discrete intervals.).
As per independent claim 14, Derenne teaches a method for determination of a bed fall risk of an individual in a bed, the method comprising: obtaining video data related to movement of the individual (See Paragraphs [0081]-[0082] and [0150]: The in-room computer devices are able to process all or a portion of the data received from the cameras and video cameras are utilized in the system for acquiring additional data.); and detecting at least one risk factor from the video data (See Paragraph [0086]: The computer device is able to utilize the cameras to identify objects in the room that may be a risk, which the Examiner is interpreting to encompass the claimed portion.).
While Derenne teaches the method as described above, Derenne may not explicitly teach determining a video data reliability value indicating reliability of the video data; and computing a variable risk score from the video data reliability value and the at least one risk factor, the variable risk score indicating the bed fall risk of the individual for outputting an indication of the bed fall risk of the individual.
Ecker teaches a method for determining a video data reliability value indicating reliability of the video data (See col. 8, ll. 20-47: A patient fall prediction system that can be implemented in a facility’s existing surveillance monitoring system and the areas around the patient may be associated with elevated risk for falling that are identified in the viewport, motions that are not identified as a precursor to a fall are disregarded, and the system can identify a specific type of motion that always precedes a fall, which aids in reducing false alarms by only alerting based on a specific motion that is detected within the monitored area which the Examiner is interpreting the ability to include or disregard video based on specific motions to encompass determining a video data reliability value.); and computing a variable risk score from the video data reliability value and the at least one risk factor, the variable risk score indicating the bed fall risk of the individual for outputting an indication of the bed fall risk of the individual (See col. 8, ll. 20-47: 
As per independent claim 15, Derenne teaches a non-transitory computer-readable medium that stores therein computer readable instructions that, when executed on a processor, cause the processor to: obtain video data related to movement of an individual in a bed (See Paragraphs [0081]-[0082] and [0150]: The in-room computer devices are able to process all or a portion of the data received from the cameras and video cameras are utilized in the system for acquiring additional data.); and detect at least one risk factor from the video data related to a bed fall risk of the individual (See Paragraph [0137]: System may perform image analysis of the room in which the patient is positioned to assess obstacles that may lead to increased fall risks, which the Examiner is interpreting obstacles that may lead to increased fall risks to encompass detect at least one risk factor from the video data.).
While Derenne teaches the computer-readable medium as described above, Derenne may not explicitly teach determine a video data reliability value indicating reliability of the video data; and compute a variable risk score from the video data reliability value and the at least one risk factor, the variable risk score indicating the bed fall risk of the individual for outputting an indication of the bed fall risk of the individual. 
Ecker teaches a computer-readable medium for determine a video data reliability value indicating reliability of the video data (See col. 8, ll. 20-47: A patient fall prediction system that can be implemented in a facility’s existing surveillance monitoring system and the areas around the patient may be associated with elevated risk for falling that are identified in the viewport, motions that are not identified as a precursor to a fall are disregarded, and the system can identify a specific type of motion that always precedes a fall, which aids in reducing false alarms by only alerting based on a specific motion that is detected within the monitored area which the Examiner is interpreting the ability to include or disregard video based on specific motions to encompass determining a video data reliability value.); and compute a variable risk score from the video data reliability value and the at least one risk factor, the variable risk score indicating the bed fall risk of the individual for outputting an indication of the bed fall risk of the individual (See col. 8, ll. 20-47: A patient fall prediction system that can be implemented in a facility’s existing surveillance monitoring system and the areas around the patient may be associated with elevated risk for falling that are identified in the viewport, motions that are not identified as a precursor to a fall are disregarded, and the system can identify a specific type of motion that always precedes a fall, which aids in reducing false alarms by only alerting based on a specific motion that is detected within the monitored area, which the Examiner is interpreting the process of identifying motions that are risk to encompass calculate a variable risk score from the video 
As per claim 17, Derenne/Ecker teaches the device as described above in claim 1. Derenne further teaches wherein the video data processor is further configured to determine the video data risk score and/or the video data reliability value continually (See Paragraph [0253]: The computer device determines the appropriate numerical value for risk factor by continually monitoring image and depth data from cameras showing the amount of movement of the patient over time, which the Examiner is interpreting to encompass the claimed portion.).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Derenne et al. (U.S. Patent Pre-Grant Publication No. 2015/0109442) in view of Ecker et al. (U.S. Patent Publication No. 9,041,810) in further view of Gentry et al. (U.S. Patent Pre­Grant Publication No. 2008/0169931).
As per claim 6, Derenne/Ecker teaches the device as described above in claims 1 and 5. Derenne/Ecker may not explicitly teach wherein the first and second regions of interest have a rectangular shape with a low base stretching horizontally across the bed at approximately half of a length of the bed and have a length approximately equal to the length of the bed, wherein the low base of the first region of interest has a length approximately equal to a width of the bed and wherein the low base of the second region of interest has a length approximately equal to double 
Gentry teaches a device wherein the first and second regions of interest have a rectangular shape with a low base stretching horizontally across the bed at approximately half of a length of the bed and have a length approximately equal to the length of the bed, wherein the low base of the first region of interest has a length approximately equal to a width of the bed and wherein the low base of the second region of interest has a length approximately equal to double the width of the bed, and wherein the second region of interest consists of two portions being adjacent to the first region of interest (See Paragraphs [0053]-[0054]: Rectangular strips of sensors extend laterally across the bed to acquire different zones to acquire data from different body parts, which the Examiner is interpreting to encompass a plurality of regions of interest which can be generalized to be only two zones if needed.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the device of Derenne/Ecker to include rectangular strips of sensors as taught by Gentry. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Derenne/Ecker with Gentry with the motivation of improving cost efficiency and bed exit detection (See Background of Gentry in Paragraph [0010]).
Claims 10, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Derenne et al. (U.S. Patent Pre-Grant Publication No. 2015/0109442) in view of Ecker et al. (U.S. Patent Publication No. 9,041,810) in further view of Halperin et al. (U.S. Patent Pre-Grant Publication No. 2015/0164438).
As per claim 10, Derenne/Ecker teaches the device as described above in claims 1 and 9. Derenne/Ecker may not explicitly teach wherein the visual output indicators to the risk factors and the discrete conditions and to output the visual output indicators for display.
Halperin teaches wherein the video data processor is further configured to assign visual output indicators to the risk factors and the discrete conditions and to output the visual output indicators for display (See Paragraphs [0161]-[0162]: A method is described to send notifications based on if criteria is met such as an increase in patient motion, hear rate, the patient sitting up, and the patient waking up, which the Examiner is interpreting the detected criteria being met and a message being sent to encompass the visual output indicators are configured to change continually or in discrete steps from green to red (The Examiner is interpreting the absence of a message to encompass red and the presence of a message to encompass green) depending on the detection of risk factors and/or discrete conditions.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Derenne/Ecker to include the ability to adjust notifications by presence or absence of criteria as taught by Halperin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Derenne/Ecker with Halperin with the motivation of accurately monitor pre-episodic indicators (See Background of Halperin in Paragraph [0027]).
As per claim 13, Derenne/Ecker teaches the device as described above in claim 1. Derenne further teaches a vital signs data processor configured to receive vital signs data from a vital signs sensor related to vital signs of the individual (See Paragraphs [0308]-[0309]: The sensor integration software module provides vital signs for the patient and more accurate exit detection algorithm can be derived from analyses to predict the likelihood of an impending exit, 
While Derenne teaches the device as described above, Derenne/Ecker may not explicitly teach […] to determine a vital signs data reliability value indicating reliability of the vital signs data, and wherein the evaluator is further to calculate the risk score further from the vital signs data related risk score weighted by the vital signs data reliability value.
Halperin teaches the device for […] to determine a vital signs data reliability value indicating reliability of the vital signs data (See Paragraph [0131]: The pattern analysis module derives a score for each parameter based  on the parameter's deviation from baseline values and can optionally combine the scores to be compared against one or more threshold values to determine whether an episode is predicted, currently occurring, or neither predicted nor occurring, and/or to monitor the severity and progression of an occurring episode, which the Examiner is interpreting the parameter score when combined with the vital signs data of Derenne encompasses reliability value of video data.), and wherein the evaluator is further to calculate the 
As per claim 18, Derenne/Ecker teaches the method as described above in claim 14. Derenne further teaches obtaining vital signs data related to vital signs of the individual (See Paragraphs [0308]-[0309]: The sensor integration software module provides vital signs for the patient and more accurate exit detection algorithm can be derived from analyses to predict the likelihood of an impending exit, which the Examiner is interpreting to encompass the claimed portion as the sensor integration software module utilizes vital sign sensors to collect information.); and detecting at least one risk factor from the vital signs data (See Paragraphs 
While Derenne teaches the method as described above, Derenne/Ecker may not explicitly teach determining a vital sings data reliability value indicating reliability of the vital signs data; and computing the variable risk score further from the at least one risk factor from the vital signs data weighted by vital signs data reliability value.
Halperin teaches a method for determining a vital sings data reliability value indicating reliability of the vital signs data (See Paragraph [0131]: The pattern analysis module derives a score for each parameter based  on the parameter's deviation from baseline values and can optionally combine the scores to be compared against one or more threshold values to determine whether an episode is predicted, currently occurring, or neither predicted nor occurring, and/or to monitor the severity and progression of an occurring episode, which the Examiner is interpreting the parameter score when combined with the vital signs data of Derenne encompasses reliability value of video data.); and computing the variable risk score further from the at least one risk factor from the vital signs data weighted by vital signs data reliability value (See Paragraph [0131]: The pattern analysis module derives a score for each parameter based  on the parameter's deviation from baseline values and can optionally combine the scores to be compared against one or more threshold values to determine whether an episode is predicted, currently occurring, or neither predicted nor occurring, and/or to monitor the severity and progression of an occurring episode, which the Examiner is interpreting the parameter score when combined with the vital signs data of Derenne encompasses reliability value of vital signs data, and the other parameters 
As per claim 20, Derenne/Ecker teaches the non-transitory computer-readable medium as described above in claim 15. Derenne further teaches obtain vital signs data related to vital signs of the individual (See Paragraphs [0308]-[0309]: The sensor integration software module provides vital signs for the patient and more accurate exit detection algorithm can be derived from analyses to predict the likelihood of an impending exit, which the Examiner is interpreting to encompass the claimed portion as the sensor integration software module utilizes vital sign sensors to collect information.); and detect at least one risk factor from the vital signs data (See Paragraphs [0304] and [0310]: System may perform monitoring of a number of metrics during the patient’s visit which can include showing the patient’s vital signs and combined with the integration of data from cameras the collected data can be utilized to identify risk factors, which the Examiner is interpreting to encompass the claimed portion.).
While Derenne teaches the computer-readable medium as described above, Derenne/Ecker may not explicitly teach determine a vital sings data reliability value indicating reliability of the vital signs data; and compute the variable risk score further from the at least one risk factor from the vital signs data weighted by vital signs data reliability value.
Halperin teaches a computer-readable medium for determine a vital sings data reliability value indicating reliability of the vital signs data (See Paragraph [0131]: The pattern analysis module derives a score for each parameter based  on the parameter's deviation from baseline values and can optionally combine the scores to be compared against one or more threshold values to determine whether an episode is predicted, currently occurring, or neither predicted nor occurring, and/or to monitor the severity and progression of an occurring episode, which the Examiner is interpreting the parameter score when combined with the vital signs data of Derenne encompasses reliability value of video data.); and compute the variable risk score further from the at least one risk factor from the vital signs data weighted by vital signs data reliability value (See Paragraph [0131]: The pattern analysis module derives a score for each parameter based  on the parameter's deviation from baseline values and can optionally combine the scores to be compared against one or more threshold values to determine whether an episode is predicted, currently occurring, or neither predicted nor occurring, and/or to monitor the severity and progression of an occurring episode, which the Examiner is interpreting the parameter score when combined with the vital signs data of Derenne encompasses reliability value of vital signs data, and the other parameters when compared against the thresholds to encompass a variable risk score of the individual from the reliability value and the vital signs data risk score.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Derenne/Ecker to include determine a video data reliability value indicating reliability of video data and a pattern analysis module as taught by Halperin to compare values to thresholds. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Derenne/Ecker with .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Derenne et al. (U.S. Patent Pre-Grant Publication No. 2015/0109442) in view of Ecker et al. (U.S. Patent Publication No. 9,041,810) in further view of Pettus et al. (U.S. Patent Pre­ Grant Publication No. 2015/0363567).
As per claim 19, Derenne/Ecker teaches the method as described above in claim 14. Derenne/Ecker may not explicitly teach wherein computing the variable risk score comprises dividing a sum of the at least one risk factor from the video data weighted by the video data reliability value and the at least one risk factor from the vital signs data weighted by the vital signs data reliability value by a sum of the video data reliability value and the vital signs data reliability value.
Pettus teaches a method wherein computing the variable risk score comprises dividing a sum of the at least one risk factor from the video data weighted by the video data reliability value and the at least one risk factor from the vital signs data weighted by the vital signs data reliability value by a sum of the video data reliability value and the vital signs data reliability value (See Paragraphs [0089]-[0090]: A process is described to utilize characteristics that can include fall risk and other patient information that can reflect the total of the weight scores added together and then divided by weighted points, which the Examiner is interpreting to encompass the claimed portion when combined with the video data and video data and vital signs data reliability values disclosed by Derenne/Ecker.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Derenne/Ecker to include computing the variable risk score comprises dividing a sum of the at least one risk factor .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Derenne et al. (U.S. Patent Pre-Grant Publication No. 2015/0109442) in view of Ecker et al. (U.S. Patent Publication No. 9,041,810) in view of Halperin et al. (U.S. Patent Pre-Grant Publication No. 2015/0164438) in further view of Pettus et al. (U.S. Patent Pre­ Grant Publication No. 2015/0363567).
As per claim 21, Derenne/Ecker/Halperin teaches the computer-readable medium as described above in claims 15 and 20. Derenne/Ecker/Halperin may not explicitly teach wherein the variable risk score is computed by dividing a sum of the at least one risk factor from the video data weighted by the video data reliability value and the at least one risk factor from the vital signs data weighted by the vital signs data reliability value by a sum of the video data reliability value and the vital signs data reliability value.
Pettus teaches a computer-readable medium wherein the variable risk score is computed by dividing a sum of the at least one risk factor from the video data weighted by the video data reliability value and the at least one risk factor from the vital signs data weighted by the vital signs data reliability value by a sum of the video data reliability value and the vital signs data reliability value (See Paragraphs [0089]-[0090]: A process is described to utilize characteristics that can include fall risk and other patient information that can reflect the total of the weight .
	

Response to Arguments
In the Remarks filed on November 2, 2021, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Para. [0205] of Derenne et al. is directed to determining a numerical value for a risk factor by analyzing image and depth data from cameras 22 that are captured while the patient walks, based on gait assessments on the patient. However, there is no teaching of determining a reliability value indicating the reliability of the video data. Rather, the numerical value for the risk factor appears to quantify the perceived risk factor itself. Also, there is no teaching an evaluator that then calculates a variable risk score from the video data related risk score weighted by the video data reliability value. Siebers et al. does not cure these deficiencies, and Halperin does not teach determining a video data reliability value indicating reliability of video data that has been received from a video sensor, or calculating a variable risk score from the video data related risk score that has been weighted by the video data reliability value, as recited in claim 1; and (2) Applicant respectfully submits that new claims 18-21 are allowable over the applied art at least because they ultimately depend from independent claims 14 and 15, respectively, which have been shown to be allowable, as well as in view of their additional recitations.
In response to argument (1), the Examiner agrees with the Applicant. However, the Examiner has added Ecker et al. (U.S. Patent Publication No. 9,041,810) to be combined with Derenne in the newly amended independent claims. The Examiner asserts that the combination of Derenne and Ecker does encompass the newly amended claimed portions as rejected above. The Examiner agrees that Derenne does not explicitly teach determining a reliability value 
In response to argument (2), the Examiner disagrees with the Applicant. The Examiner asserts that new claims 18-21 are not allowable over the applied art as they depend from independent claims 14 and 15, respectively, which have not been shown to be allowable. The 35 U.S.C. 103 rejection(s) still stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bhimavarapu et al. (U.S. Patent Pre-Grant Publication No. 2021/0020307), describes a system for providing healthcare information that identifies a current location of the mobile electronic device and displays second data regarding the patient's visit that is delayed until the mobile electronic device crosses a boundary of a geo-fenced area, Coleman Boone et al. (U.S. Patent Pre-Grant Publication No. 2012/0119904), describes a method for assessing the risk of a patient to fall by use of a pedometer, and Caporusso et al. ("A Pervasive Solution for Risk Awareness in the context of Fall Prevention"), describes a pervasive fall prevention solution suitable for hospitals and care facilities to determine the individuals' risk of falling.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626